In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00276-CV


                 IN THE INTEREST OF B.N.V. AND M.J.V., CHILDREN

                          On Appeal from the 320th District Court
                                   Potter County, Texas
            Trial Court No. 71,015-D, Honorable Pamela Cook Sirmon, Presiding

                                   September 3, 2019

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant Benito David Valdez appeals from the trial court’s “Judgment for Medical

Child Support Arrearage and Overpaid Child Support.” Valdez filed a notice of appeal

without paying the requisite filing fee. By letter dated August 2, 2019, this court notified

Valdez that the filing fee was overdue and directed him to either pay the filing fee or

demonstrate that he was excused from paying court costs pursuant to Rule of Appellate

Procedure 20.1. He was directed to do this by August 12, 2019. Failure to do so, we

admonished, would result in dismissal of the appeal.

       On August 9, 2019, Valdez asked that we waive the filing fee or afford him until

August 20, 2019 to obtain legal representation and documents apparently needed to
establish his purported indigence. August 20th lapsed. To date, Valdez has not paid the

filing fee, executed a Statement of Inability to Afford Payment of Court Costs, tendered

any type of evidence illustrating an inability to pay court costs, or indicated, in any way,

that he retained legal counsel.

        Accordingly, we deny Valdez’s motion to waive the filing fee and dismiss the

appeal because he failed to comply with a requirement of the appellate rules and an order

of this court. TEX. R. APP. P. 42.3(c).



                                                 Per Curiam




                                             2